DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Claim Objections
Claims 1-6 and 36-54 are objected to because of the following informalities:  
Claim 1, line 21, “segment” should read “segment,”.  
Claim 3, line 4, “a wall” should read “a length of a wall”.
Claim 3, line 6, “a wall” should read “a length of the wall”.
Claim 4, line 2-3, “a closed lumen portion” should read “the closed lumen portion”.
Claim 4, line 3, “an open lumen portion” should read “the open lumen portion”.
Claim 37, line 3, “a bending segment” should read “the second bending segment”.
Claim 40, line 8-9, “the first and second connection portions” should read “the first and second first connection portions”.
Claim 40, line 10, “each the first bending segment” should read “each bending segment”.

Claim 45, line 2, “connection portions” should read “the first and second connection portions”.
Claim 46, line 1-2, “the connection portions” should read “the first and second connection portions”.
Claim 46, line 4, “first connection portions” should read “the first connection portions”.
Claim 46, line 4, “a first bending segment” should read “the first bending segment”.
Claim 46, line 4-5, “a directly adjacent second bending segment” should read “the directly adjacent second bending segment”.
Claim 47, line 2-3, “the connecting parts” should read “the first and second connection portions”.
Claim 47, line 4, “the connection part” should read “the first and second connection portions”.
Claim 48, line 1-2, “the connecting parts” should read “the first and second connection portions”.
Claim 49, line 18, “exterior” should read “the exterior”.
Claim 51, line 3-4, “a wall” should read “a length of a wall”.
Claim 51, line 5, “a wall” should read “a length of the wall”.
Claim 52, line 2, “a closed lumen portion” should read “the closed lumen portion”.
Claim 52, line 2-3, “an open lumen portion” should read “the open lumen portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 36-48, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 26-27, of “the first connection portion of a first bending segment” is indefinite because it simply repeats subject matter which has been previously recited in the claims. Examiner suggests deleting the limitation.
The limitation of claim 1, line 29, of “the second connection portion of an adjacent second bending segment” is indefinite because it simply repeats subject matter which has been previously recited in the claims. Examiner suggests deleting the limitation.
Claim 5 recites the limitation "the wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 6, line 15-29, is indefinite because it simply repeats subject matter which has been previously recited in the claims. Examiner suggests deleting the limitation.
The limitation of claim 40, line 7, of “a first and a second connection portion” is indefinite because it is unclear if these connection portions are first or second connection portions or a different connection portion. Examiner suggests amending the limitation to read “a 
Claim 53 recites the limitation "the wire" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6, 36-48, and 53 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 49-52 and 54 are allowed.  

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a surgical apparatus having a plurality of bending segments with each having a channel extending therethrough and disposed about a longitudinal axis of the bending segment and having a plurality of lumens extending in a direction generally parallel to the longitudinal axis where first and second connection portions of the bending segments include a first connection portion bounded by the first end wall of a first bending segment, a second connection portion bounded by the second end wall of a second bending segment located directly adjacent to the first bending segment, the first connection portion of the first bending segment and the second connection portion of the second bending segment together comprise a hinged connected, as recited in claim 1. Likewise, the prior art fails to disclose, in combination with other limitations of the claims, a surgical apparatus having a plurality of bending segments with each having body surrounding a channel extending therethrough and disposed about a longitudinal axis of the bending segment and having a plurality of lumens extending in a direction generally parallel to the longitudinal 
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 6,491,626 (Stone) which discloses a related surgical apparatus having open lumen portions defined by recesses 23A. However, Stone fails to disclose the apparatus having a channel and plurality of lumens as recited in claims 1 and 49 since the articulator 20 lacks a channel and the articulator 40 includes a channel 42 but lacks a plurality of lumens. As discussed above, Stone does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Stone, alone or in combination, to teach the claimed surgical apparatus. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771